I/                                                                                         c -.
                                                                                                                         R
                                             .

                       OFFICE                OF THE ASTORNEY                         GEIYERAL      OF TEXAS

                                                                      AUSTIN

,a-     a. urscll                                               . .
 A-.=--
                                                                        ‘.   .       .      ., :
                                                                                 :
                            :
                                     .,,‘.
                                :.   .             ‘.      ,.

       liar-orsbho Coke Btevsnaoti
       GovcrnoP of Tcxae
       Auutin, Tcxaa
                                 ,’
      .D6ar Sir:       .., ]
                 :




                       '   You r3cp3ct                  en op




                        The: em0 86fl§iOIl of tha EnzO Loglolatuzw                                       pacaod the fOl-
        loving       Concurrent Reeolution 8
                           %mm                   CORC~~E~~RESOUITIOXI?& 82
                          ‘V6E2A3                 The State ti&tnmt     of Eoalth hto bscn
                    cellcd~Gi%                    e;rme   apecl.cena from sdl3ct~3c+u, ox62Ul3
                       .

Xoaorable Cake Stevenson,       pa&o 2


         vator and Revage taxiplot for Fedora1 RetGrVatiCnt,’
         provide OrthotoUdiue writer teeth& eeta, eugplg teat-
-        1x1~matoriale to local laboratories  cooperating with
         Draft Boards; and
               “UHRRF’, The’State Departneht of I3oalthfat boon
         requefz~c&~p        Surgeons, Foot Quarternsstert, Draft
         Boarde, 1ndustr:el plant zaana&~~ante, Eefense CormaLa-
         elan, tinr end Envy Departzzentz, to supply moordo,
         etatietics,  opiniona, data, eurvey reporta and COD- -. .~
         munioable dleeoee mpofts;    and
             -%EG!W,S, Additional laboratory      and office t~RC6
         is ~acoeaery to efficdently moot all     of them defenee’-
         demmCo; and
              “;:mBAS, X10uteResolution 110. 4545 of the Rat-
         10M3. cCOngi?OES,  luKwLlot tk% ‘Wtilitl.03  Bill' mires ml
         agqqzintiion   for various health and eanitarg mode
         tuch a8 hospitals,    hearth cU.iiloe, vnter, trcwaee, echo01
    ..   and hlgbvay impPOV6mOnttj    nov, thercfore,,be    it
               ‘RESOLVED,By the Senata and the House of Rep~e-
         tentative8 comurrln~   that tho State Health Officer
         be directed to tie   application     to the Federal Wcrke
         Agcnoy for funds with which to pro~icb      a Wilding   in
         order that the laboratory,    clinical   and health dofens:
         needs my bo 6ffiCientJ.y test.
            It is to be ootod that the Resolution mdke~ no approprla-
tion to erect cm contribute tot’ard the erection of the building
mcntloncd thorolnt in fnot, such Resolution could not, conetitu-
tionally,   opp~op~late fmds from the Troa~i~y for such pu’pone, for
appropriationn can only be nado by law (Constitutloa,      hrtlcle ‘III,
Section 6) and no lav can be paaued ezccpt by 131l.l (Constltutloa,
Arti010 1x1, Section 30).     Th8 Resolution, hovevep, does not pur-
port to op?poprlate or authorize an eqxmditure of funds fra         the
Traacurg;   it oxprcaely dQ?octe the State i:eaLth Officer to m&e
appllcotiou   to the Fedora1 Uorko A@mcy for fun&3 to provlds tho
bullding dexrlbed,     nado nocosL-ary by iocreatod dommde upon the
St&to fkalth l?qartmnt     by Federal Qenaiea, a4 a result of ,a pro-
&rem of hltloAol q3fense.
,
            Froa your lettap,  it eppoora that the State Realth Offi-~
Qer filed m appllmtioa      with the Bedoral tlorlro Agency, oalling for
                                                      _,.*                            c   .~.


                                                                                                026




~Bcnorable Coke Stevenson, pa&3                .~' .
  ..,?    ,
        >                         .. '.            .
  the erect&       of a bulldi.ng.Po&'sto~lea        in hidght, vith ~abaee-
  tc$;;, Et a total Ectinrrted coat of.(430&5?0, not i.uGludlizg the
         . ht tho suaaatlon      of t.2~ Focleral IJorks Agency, the plans
  wre revj.aed, oltilnatlr~        the fowth floor,      and tho oetlmted
   eont 10 nov i;272,Go5, vhich inaludea tha Iand valued at $60,000
 'to bo Pvxn~ehed by the State of Zexse.' The State is oallod upon
   to fur&ah $137,5CO; the r'oderal grant 1s to be $235,105.             St la
     roposod that the State owned land, valued at $60,000 and the
  B37,502 appvopriation above aet out, bo ogpfled toward the .(337,-
   500 to bo fwtished     by tho State, and thst +Ae Oovemor app~ovc
   ~oflaisnoy vurrante for $40,000 to make,up the balance.
.I
 .~


 ..:
            -&tlclo.&351,
            :.
                                Revised~ Ststutss, PovLdear
                           :“hll hoade of depfxrt?mIta, mmmagereof State in-
       .’        ‘.
                      atitutions   or Other parsona zrm?usted'wlth the power
                      cr duty of oontraatlrL< ITO>su@tes,       or in my nan-
                      nor pJ.edgIr~g the credit of the )?tate for any deficlency~’
                      that my a~ieo under the& nauagerzent OP control,       ohelz,
                      at lcaet thirty days before such dcflclenoy      shall OCL
                      cur, m&e out a mom estW.~te of the a:fiount heceeaa2y
 :     .,




                      to cover such deficicucy     until the Pieetlng of the next
                      Lcgielaturci    .Suoh estti&te ehel2 bo imiiediately filed
                      with the Governor, vho shall thereupon carefully      exasine
                      the sama and app%=oveor diisa3;prove the aam In whole
                      CP In pare.. k"?aneuch deficioaoy     claim, or any gart
                      thereof, hae been so- approved by  _ the  Governor he shall

 *.              and itom thereof appvvcd and the item disapproved,
                .and fllc awns with the C=;:rtrollezj         and the saw shs2.l
                 be autiaoriiq fc~r Lb Cmptroller        to drav his d3ficioncy
                 wmxut     for so much thereof as my b$ apRrovedj but
                 no clcltc, or say part tharaof, shall be alloved or was-
               cruet:! d.ravn thmafor by the Co:npt:;oLler, or paid by
                 the ‘i!reaw~~e~, uzlaes swh estl.m:nto has been fo qprov-
                 8d ai~d filed.    If there is a def'icioficy npproprinfro;l
               ~~oufficlect to mat such alains,        then a i!.%?zant~ehall
                 be dram therefor and the E~XQshell be I;aldt but, If
               ~thore is no suohappmprIat5or~,          or if such approtPlla-
                 tlcn be so eAmst3d        that it is act sufflcicA       to png
             .   such  deficiency   clalq    then Q  doflciencg    trawaat  ehal.1
                 iseuo thcpkfor; and cuch c~dx eha?Ll ro:?z%ain       uI?pald VZI-
                 tll provision bo mde thersfor at eme swal@n of the
                 ~glslctwo      thuranfter.    Tto pl?O\*iDiCIlS  of thie til'tlch3
                 shall not apply to fees axedduea for vhLch the Steto
                                         \
                                                                                    ;   .’
                                                                                              027
..
      ...




     Eonokablo Coke etevcsnson,              page 4       -




      p~ovicio
       in
                                                                              _.
              \                                               . ,.
                          ,

            may be l.lable under the general lava.    When an7 lnjqq
            or d6xaga chall ocow to any public pFopertp frcm flood,
            storlrr OL*any mavoi2cble ceuee!, the oatlrzate nay be
            flfi2cd at once but mxit bo qproued ._by the Qovo~nor a8




     to
                          this iwtiole.’
                  !Phied&rtment has winfzietcntl~ held' that i&s%? tmn bs
     no-@af~cl~noy    allovmao w&w Artlale 4351, Revised Civil Stat-
     .utes, unlors thare hes been provldsb by the Legleleture a epecl-
      lla appraprlation fox+ the p’u.?poso for vhFch ths doflcicnsy  ollov-
      encco is rcqueetod, awl that ape-,iPio approprit;ticm Is insufficient
         aCcoclplirjb that purpose.  Se0 our GpLnlon O-2118, copy of which
      io at t&checL
                    We h&O Ilk&firm ho16 that the dofhiency       contokqlated
     by the etatutc doss oot ex&st whcro the epeoirio appropriGtlon
     upon which it is eought to be founded is expreaaly doaigncd to
     Z5d.t the expenditure for the pur~oao to the mount cxproaely ap-
     pro,wlated thorefor by the UlgioLnture, ae in the cam of an op-
     proprletlon to erect a btilMl.ng, which ia constmm$ aa, authorlz&g
     the erection of 0 btilding et e cozt not Taoexceed th:, ewi ex-
     presoly proviilcd therefor by tke le&l.rlnti~o appropriation.          See
     ,ollP opialcn o-211&3. ~,
          .‘.   ‘. Both of them rule% pyealude the leeuonod .of def;talmcy
     wrrante In the ln.stant ccsc.          Biret, tho dofiolencry warrmte are
      @ought fop the erectiw        ol a cor~lote thee rto~y btilGtig;- the
     up~opHatio~~ provided by cha Lc;,f,islcturo la Pm ‘m kltitioz           to
      the     thSrd atory to pp,i’sent lebor&tory bu5.1dlng.Y Them la no ap-
        roprioticn    mde by tha Lcgielet.we for the oroetlon of a complete
     fi ullding, or to be apylled toxaH. tho erection of 8 aozplete build-
      m.        Second, the chorector of the approprietlon nnde by the Legie-
     lcture in this czwe ie ouch es to rofleot         the intent OS the J&&e-
     lnture to lti&t the eqmW.turs           fop tho “addition to the third
      story to presnt      laboratory building’ to the mimunt ozp~easly ep-
     prOpFi&tCd    for        thEit plrr]pCSe kg tb? ~3~iEhtUN?.     '&3   lICiW~        Of
     this ep>rccrintion   So euch that the lipf%ciQnCy Conte~Pletea by
     AI?tl.c19 23Q rrlnuot oxinf, for th3 S%to E’m~d of Emlth la not
     “i.ztrwted vith tne povar or duty of oo~trectln~’ for an expmdl-
     ture p-enter   thm  t&9 mnou.cC cxpxz3L y,cpproy;rioted by the Logle-
     ~OCLWO   for the purpore of erecting the “odclltion to the tNrd etoz$’
     of the pwsent buildixq.
                                                          Youra very truly